Brovees, P. J.
1. Under the evidence submitted on the defendant’s motion for a continuance of the case, on the ground that he was physically unable.-to undergo the strain of a trial, it does not appear that the trial judge abused his discretion in overruling the motion. Moreover, the record shows that the defendant was present in court when the motion for a continuance was made, and the judge had the right to consider, in connection with the testimony adduced, the apparent physical condition of the defendant.
2. The court did not err in giving to the jury the following instruction: “The law does not require that before you find the defendant guilty you must find him guilty to a mathematical certainty; moral or reasonable certainty is all that the law requires.”
3-. The verdict was authorized by the evidence, and the court did not err in refusing the grant of a new trial.

Judgment affirmed.


Bloodworth and Barwell, JJ., concur.